Per Curiam.

Exceptions were filed in each case to certain findings of fact stated to have been made by the justice on the 17th day' of January, 1898. Neither of the returns contains such findings or decision. If made, they should be annexed to the return, and if not'made, then the record should be amended by inserting a statement to that effect.
The appellant claims that the justice adjourned the trial of these causes from the 13th to the 15th day of October, 1897, without good cause shown,' at the request of the defendant, and against plaintiff’s objection, and that in consequence .thereof the justice’s jurisdiction over it was lost. The return in Action No. 1 shows that issue therein was joined on the 2d day of July, 1897, and that the cause “was thereupon adjourned until the 30th day of July, 1897, at 9 o’clock in the forenoon, and from time to time again until the 14th day of January, 1898,” wheni the action was tried. The return in Action No. 2 shows that issue therein was joined on the 9th day of July, 1897, ,and that the cause “ was thereupon adjourned until 15th day of October, 1897, at 9 o’clock in the forenoon, and from time to time again until the 14th day of January, 1898, ” when thé case was tried.
*368It will be observed that the returns fail to specify the date of the adjournments and at whose instance they were had. Therefore such returns should be amended by having inserted therein the specific adjournments, and, if opposed, by whom. If any papers •were filed on applications for postponement, the justice should annex the same, or copies thereof, to the return.
■ For these reasons a reargument- must be ordered, the -return to be ■ amended meanwhile.
Present: Beekman, P. J., Gtldebslbeve and Giegebioh, JJ.
Reargument ordered; return to be amended.